


115 HR 3068 IH: Invent and Manufacture in America Act
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3068
IN THE HOUSE OF REPRESENTATIVES

June 27, 2017
Mr. Kelly of Pennsylvania (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to enhance the research credit for domestic manufacturers.

 
1.Short titleThis Act may be cited as the Invent and Manufacture in America Act. 2.Enhanced research credit for domestic manufacturers (a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(i)Enhanced credit for domestic manufacturers 
(1)In generalIn the case of a qualified domestic manufacturer, this section shall be applied— (A)except as provided in subparagraph (B), by increasing the 20 percent amount in subsection (a)(1) by the bonus amount, and 
(B)in the case of a qualified domestic manufacturer making an election under subsection (c)(5)— (i)by increasing the 14 percent amount under subsection (c)(5)(A) by the alternative simplified bonus amount, and 
(ii)by increasing the 6 percent amount under subsection (c)(5)(B)(ii) by the subsection (c)(5)(B) bonus amount. (2)Qualified domestic manufacturerFor purposes of this subsection— 
(A)In generalThe term qualified domestic manufacturer means a taxpayer who has domestic production gross receipts which are more than 50 percent of total gross receipts. (B)Domestic production gross receiptsThe term domestic production gross receipts has the meaning given to such term under section 199(c)(4). 
(3)Bonus amount; alternative simplified bonus amount; subsection (c)(5)(B) amountFor purposes of paragraph (1):   If the percentage of total gross receipts which are domestic production gross receipts is:The bonus amount is the following number of percentage points:The alternative simplified bonus amount is the following number of percentage points:The subsection (c)(5)(B) bonus amount is the following number of percentage points:  More than 50 percent but not more than 60 percent10.7 0.3  More than 60 percent but not more than 70 percent2 1.4 0.6  More than 70 percent but not more than 80 percent3 2.1 0.9  More than 80 percent but not more than 90 percent4 2.8 1.2  More than 90 percent5 3.51.5.. (b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2017. 

